                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

BARBARA PERRY,

                       Plaintiff,                                     4:18CV3128

        vs.                                                       AMENDED
                                                          FINAL PROGRESSION ORDER
ZOETIS LLC,

                       Defendant.

        This matter comes before the Court on the Joint Stipulation for Extension (Filing No. 30).
After review of the parties’ motion, the Court finds good cause to grant the requested extensions.
Accordingly,

       IT IS ORDERED that the final progression order is as follows:

       1)      The jury trial of this case set to commence on February 10, 2020, is hereby
               cancelled, and will be reset at a later date.

       2)      The Pretrial Conference is scheduled before the undersigned magistrate judge on
               May 4, 2020, at 11:00 a.m., and will be conducted in chambers. The parties’
               proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
               nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on April 27, 2020.

       3)      A telephonic conference to discuss the status of case progression and the parties’
               interest in settlement will be held with the undersigned magistrate judge on
               December 20, 2019, at 11:00 a.m. by telephone. Counsel shall use the
               conferencing instructions assigned to this case to participate in the conference.

       4)      The deadline for completing written discovery under Rules 33, 34, and 36 of the
               Federal Rules of Civil Procedure is December 13, 2019. Motions to compel
               discovery under Rules 33, 34, and 36 must be filed by December 13, 2019.
               Note: A motion to compel, to quash, or for a disputed protective order shall not be
               filed without first contacting the chambers of the undersigned magistrate judge to
               set a conference for discussing the parties’ dispute.

       5)      The deposition deadline is December 13, 2019.

       6)      The deadline for filing motions to dismiss and motions for summary judgment is
               January 24, 2020.

       7)      The deadline for filing motions to exclude testimony on Daubert and related
               grounds is October 29, 2019.
8)     Motions in limine shall be filed seven days before the pretrial conference. It is not
       the normal practice to hold hearings on motions in limine or to rule on them prior
       to the first day of trial. Counsel should plan accordingly.

9)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

10)    All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.

Dated this 3rd day of September, 2019.
                                              BY THE COURT:
                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
